Cite as 2015 Ark. 4

                SUPREME COURT OF ARKANSAS
                                       No.   CR-14-5

STANLEY CARTER                                   Opinion Delivered January 15, 2015
                              APPELLANT
                                                 APPEAL FROM THE CRITTENDEN
V.                                               COUNTY CIRCUIT COURT
                                                 [NO. CR 2012-658]

STATE OF ARKANSAS                                HONORABLE RANDY F.
                                 APPELLEE        PHILHOURS, JUDGE

                                                 REBRIEFING ORDERED.


                                       PER CURIAM


       A jury empaneled in the Crittenden County Circuit Court found appellant Stanley

Carter guilty of three counts of rape and sentenced him to life imprisonment and two 50-year

sentences. On appeal, Carter alleges that the circuit court erred in denying Carter’s motion

to dismiss for a speedy-trial violation and in finding that a continuance did not prejudice

Carter. We find Carter’s brief deficient, and we order Carter to submit a supplemental

abstract, addendum, and brief within fifteen calendar days.

       Arkansas Rule of Criminal Procedure 28.3 governs excluded time for purposes of

speedy-trial determinations and requires the circuit court to make certain findings “in a

written order or docket entry at the time the continuance is granted.” A review of the record

in this case reflects that the circuit court entered a contemporaneous order granting the

continuance in question, but that order is not included in Carter’s addendum. Rule 4-2(a)(8)

of the Arkansas Rules of the Supreme Court requires that “the addendum shall contain true
                                      Cite as 2015 Ark. 4

and legible copies of the non-transcript documents in the record on appeal that are essential

for the appellate court to confirm its jurisdiction, to understand the case, and to decide the

issues on appeal.” This order is essential to our review of Carter’s speedy-trial claim.

       Additionally, because Carter was sentenced to life imprisonment, we are required to

review all errors prejudicial to the appellant. Ark. R. Sup. Ct. 4-3(i). Accordingly, Rule 4-

3(i) requires the appellant to “abstract, or include in the Addendum, as appropriate, all rulings

adverse to him or her made by the circuit court on all objections, motions and requests made

by either party, together with such parts of the record as are needed for an understanding of

each adverse ruling.” Ark. R. Sup. Ct. 4-3(i). While counsel has abstracted the adverse

rulings made by the circuit court over the course of the trial, they have little meaning without

the context of the evidence that was introduced and the circumstances during which the

adverse rulings occurred.

       Given the court’s inability to assess Carter’s speedy-trial argument or conduct a proper

review pursuant to Rule 4-3(i) of the Arkansas Rules of the Supreme Court, we order

rebriefing. In accordance with Arkansas Supreme Court Rule 4-2(b)(3), Carter is directed

to file with our clerk within fifteen days from the date of this per curiam a substituted abstract,

addendum, and brief that complies with our rules. After service of the substituted brief, the

State shall have an opportunity to file a responsive brief in the time prescribed by the Supreme

Court Clerk, or to rely on the brief that was previously filed in this appeal. While we have

noted the above-mentioned deficiencies, we encourage Carter’s counsel to review our rules

and the records to ensure that no additional deficiencies are present. Failure to timely correct


                                                2
                                   Cite as 2015 Ark. 4

the deficiencies may result in the judgment of the circuit court being affirmed for

noncompliance with our rules. Ark. Sup. Ct. R. 4-2(c)(2).

      Rebriefing ordered.

      Shaun Hair, for appellant.

      Dustin McDaniel, Att’y Gen., by: Kathryn Henry, Ass’t Att’y Gen., for appellee.




                                            3